Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amida Sannie, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal from a decision of the Immigration Judge finding her ineligible for a good faith waiver under 8 U.S.C. § 1186a(c)(4)(C) (2006). We have reviewed Sannie’s claims and the administrative record, and find no error. Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Sannie (B.I.A. Aug. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.